Title: To Alexander Hamilton from Joseph Brock, 1 December 1799
From: Brock, Joseph
To: Hamilton, Alexander


          
            Sir,
            Stanton Decr. 1st. 1799.
          
          I have the honor to inclose you the monthly return for September this woud have been previously forwarded had, not, have Suppos’d that Major Bradley, had Sent them On before I assum’d the Command.
          the Return for November will forwarded as Soon as Capt. Grayson’s is received, the troops under my Command are comfortably Canton’d 2 miles from, this place, We however Suffer very much for want of Clothing, & entirely destitute of money for the purpose of Carrying On the recruiting Service I hope this, Evil may soon be remedyed
          I have the honor to be Sir yr. Ob Sert.
          
            Jo Brock Capt.
            Comy. Detatchmt.
            4 Regt.
          
        